                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
ADRIAN GUILLE,                            :
                                          :
            Plaintiff,                    :   Civ. No. 18-1472 (PGS) (ZNQ)
                                          :
      v.                                  :
                                          :
STEVEN JOHNSON, et al.,                   :   OPINION
                                          :
            Defendants.                   :
_________________________________________ :

PETER G. SHERIDAN, U.S.D.J.

    I.        INTRODUCTION

           Plaintiff Adrian Guille (hereinafter “Plaintiff” or “Guille”) is a state inmate incarcerated

at the New Jersey State Prison in Trenton, New Jersey. He is proceeding pro se with an amended

civil rights complaint filed pursuant to 42 U.S.C. § 1983. Previously, this Court screened the

amended complaint and permitted several of Guille’s claims to proceed past screening against

numerous defendants. Among the claims proceeded were excessive force, conditions of

confinement, retaliation, and being deliberately indifferent to Guille’s serious medical needs.

Presently pending before this Court is Defendants’ Alexander Loizos, Sean Patterson, David

Richards, Erik Pedre, Brian Perkins, Amy Emrich, Gilbert Christmas, Rory Payne, Kyle Jenkins,

Joseph Piazza, Christopher Zetti, Frank Martinez, Ronald Walls, Robert Martini, Mark Valleau

and Frederick Harris (hereinafter the “Moving Defendants”) motion to dismiss Guille’s amended

complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). For

the following reasons, Moving Defendants’ motion to dismiss will be granted in part and denied

in part.
   II.      BACKGROUND

         This Court discussed the proceeded claims in its May 13, 2019 opinion. (See ECF 10).

The claims proceeded were as follows:

   1. Excessive force by Martini, Piazza and Smith against Guille in his cell.

   2. Excessive force by Smith against Guille in the elevator.

   3. Eighth Amendment violation when Smith and others refused to permit Guille to

         decontaminate from pepper-spray.

   4. Conditions of confinement claims against Mr. Johnson, Patterson, Smith, Martini, Piazza,

         Brodzinski, Pedre and Jenkins.

   5. Retaliation claim against Smith.

   6. Claim against Smith and Steven Johnson arising from contaminated drinking water.

   7. Condition of confinement claim against Steven Johnson, Richards, Royce and Emrich for

         failing to remedy vermin situation.

   8. Deliberate indifference to Guille’s serious medical needs against Smith.

   9. Claim against “every officer” for failure to feed him over a six-week period.

   10. Deliberate indifference to Guille’s serious medical needs against unknown medical

         personnel and “pill-pass nurses.”

         After receiving an extension of time to file a response to the amended complaint, Moving

Defendants filed a motion to dismiss on October 15, 2019. (See ECF 61). Guille filed a response

in opposition to the motion to dismiss on December 13, 2019. (See ECF 69). Moving Defendants

did not file a reply. The motion is now ready for adjudication.




                                                 2
   III.      LEGAL STANDARDS

          Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss an action for failure to

state a claim upon which relief can be granted. When evaluating a motion to dismiss, “courts

accept all factual allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(quoting Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). In other words, a

complaint survives a motion to dismiss if it contains sufficient factual matter, accepted as true, to

“state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          A court conducts a three-part analysis to make this determination. See Santiago v.

Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must “tak[e] note of the

elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Second, the

court should identify allegations that, “because they are no more than conclusions, are not

entitled to the assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at 680). Finally, “where

there are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement for relief.” Id. Additionally, it is

worth noting that “courts generally consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public record. See Pension Ben. Guar. Corp. v.

White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (citations omitted).

   IV.       DISCUSSION

          Moving Defendants make three arguments in their motion to dismiss. First, they argue

that the official capacity claims against them should be dismissed because they are not “persons”



                                                   3
amenable to suit under 42 U.S.C. § 1983. Second, Moving Defendants assert that the official

capacity claims against them must be dismissed because they are immune from suit under the

Eleventh Amendment. Finally, defendants Christmas, Payne, Zetti, Walls and Harris argue that

the individual capacity claims against them should be dismissed because Guille failed to allege

their personal involvement. Each of these arguments will be considered in turn.

    A. “Persons” under Section 1983 and Eleventh Amendment Immunity

       Guille’s claims against the Moving Defendants for monetary damages in their official

capacities will be dismissed with prejudice. Indeed, a state official sued in his official capacity

for monetary damages is not a “person” for purposes of Section 1983. See House v. Fisher, No.

14-2133, 2016 WL 538648, at *7 (M.D. Pa. Feb. 11, 2016) (citing Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 63-71 (1989)); Goode v. New Jersey Dep't of Corr., No. 11-6960,

2015 WL 1924409, at *10 (D.N.J. Apr. 28, 2015) (state officials sued in official capacities for

monetary damages are not “persons” within meaning of Section 1983); Johnson v. Mondrosch,

No. 13-3461, 2013 WL 12085239, at *3 (E.D. Pa. Dec. 3, 2013) (same). Additionally,

“[i]ndividual state employees sued in their official capacity are also entitled to Eleventh

Amendment immunity because ‘official-capacity suits generally represent only another way of

pleading an action’ against the state.” Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 254 (3d

Cir. 2010) (quoting Hafer v. Melo, 502 U.S. 21, 25 (1991)).

       However, Guille’s complaint also seeks injunctive relief. (See ECF 7 at 51). Indeed, with

respect to the Moving Defendants, Guille makes clear in his response to the motion to dismiss

that he has claims for injunctive relief against Richards and Emrich in their roles as supervisors.1

(See ECF 69 at 1-2).


1
 Guille states that he is also bringing his claims for injunctive relief against other defendants
besides Richards and Emirch. (See ECF 69 at 1-2). This Court though need not discuss Guille’s

                                                  4
                 “[O]fficial-capacity actions for prospective relief are not treated as
                 actions against the state.” Will, 491 U.S. at 71 n. 10, 109 S. Ct.
                 2304 (quoting [Kentucky v.] Graham, 473 U.S. [159] at 167 n. 14,
                 105 S. Ct. 3099 [(1985)]); see also Ex parte Young, 209 U.S. 123,
                 159–160, 28 S. Ct. 441, 52 L. Ed. 714 (1908). A state official
                 against whom prospective injunctive relief is sought, then, does not
                 partake of the State's sovereign immunity under the Eleventh
                 Amendment, and is considered a “person” for purposes of Section
                 1983.

Grohs v. Yatauro, 984 F. Supp. 2d 273, 281 (D.N.J. 2013). Accordingly, this Court will not

dismiss Guille’s official capacity claims against Richards and Emrich requesting injunctive

relief.

    B. Lack of Personal Involvement of Defendants Christmas, Payne, Zetti, Walls and Harris

          With respect to Guille’s claims against the Moving Defendants in their individual

capacities, only Defendants Christmas, Payne, Zetti, Walls and Harris argue that the individual

capacity claims against them should be dismissed because Guille failed to allege their personal

involvement in any of his proceeded claims. Personal involvement of the defendants is necessary

to sustain a Section 1983 claim. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988);

see also In re Bayside Prison Litig., No. 97–5127, 2007 WL 327519, at *5 (D.N.J. Jan. 30,

2007). Personal involvement can be shown through allegations of personal direction or of actual

knowledge and acquiescence. See Rode, 845 F.2d at 1207; see also Baker v. Monroe Twp., 50

F.3d 1186, 1190–91 (3d Cir. 1995); Jackson v. Camden Cnty. Corr. Facility, No. 12–7538, 2013

WL 1844636, at *3 n.1 (D.N.J. Apr. 29, 2013).

          Guille alleges his amended complaint does allege personal involvement of these five

defendants because this Court permitted a claim to proceed that alleged that “every officer”




claims against those other supervisory defendants in this opinion as they are not parties to the
motion to dismiss.

                                                   5
failed to feed him over a six-week period. (See ECF 10 at 5). Guille’s alleges as follows in his

amended complaint:

                 Also, for several weeks plaintiff was denied the vast majority of
                 meals by each and every officer that worked on plaintiff’s housing
                 unit.

                 Plaintiff cannot recall exactly which meals or which days he was
                 deprived of food although plaintiff believes he received
                 approximately five meals over the span of six weeks.

                 At meal delivery times plaintiff was regularly given empty food
                 cartons.

(ECF 7 at 18).

        This Court finds that the amended complaint fails to state the personal involvement of

defendants Christmas, Payne, Zetti, Walls and Harris. Indeed, the complaint fails to allege that

these five defendants worked on Guille’s housing unit during the six weeks he was purportedly

denied food. Furthermore, and most importantly, the complaint is silent that any of these five

defendants had any personal knowledge that Guille was being denied food. Accordingly, this

Court will dismiss Guille’s individual capacity claims against Christmas, Payne, Zetti, Walls and

Harris without prejudice for failure to state a claim upon which relief may be granted.

   V.      CONCLUSION

        For the foregoing reasons, Moving Defendants’ motion to dismiss (ECF 61) is granted in

part and denied in part. Guille’s claims against Defendants Alexander Loizos, Sean Patterson,

Erik Pedre, Brian Perkins, Gilbert Christmas, Rory Payne, Kyle Jenkins, Joseph Piazza,

Christopher Zetti, Frank Martinez, Ronald Walls, Robert Martini, Mark Valleau and Frederick

Harris in their official capacities are dismissed with prejudice. Guille’s claims against

Defendants David Richards and Amy Emrich in their official capacity for monetary damages are

dismissed with prejudice. Guille’s claims for injunctive relief against Defendants David Richards


                                                  6
and Amy Emrich are not dismissed. Guille’s claims against defendants Gilbert Christmas, Rory

Payne, Christopher Zetti, Ronald Walls and Frederick Harris in their individual capacities are

dismissed without prejudice for failure to state a claim. In light of the dismissal with prejudice of

Guille’s claims against Defendants Gilbert Christmas, Rory Payne, Christopher Zetti, Ronald

Walls and Frederick Harris in their official capacities and the dismissal of Guille’s individual

capacity claims against these five Defendants without prejudice, these five defendants are

terminated from this action.2 An appropriate order will be entered.



DATED: March 30, 2020                                 s/Peter G. Sheridan_____________
                                                      PETER G. SHERIDAN, U.S.D.J.




2
  Because this Court presumes that Guille is proceeding with individual capacity claims against
the remaining eleven Moving Defendants (as well as the fact that Guille’s official capacity
claims against Richards and Emrich are not being dismissed), the remaining eleven Moving
Defendants remain in this case.

                                                  7
